UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 26, 2012 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 1-6383 54-0850433 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 333 E. Franklin St., Richmond, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (804) 649-6000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Media General, Inc. was held on April 26, 2012, for the purposes enumerated below. 1) The following votes were cast in reference to electing members to the board of directors. Class A Directors Class A Shares Voted “FOR” Class A Shares Voted “WITHHELD” Class A Shares Broker Non-Votes Scott D. Anthony 0 Dennis J. FitzSimons 0 Carl S. Thigpen 0 Class B Directors Class B Shares Voted “FOR” Class B Shares Voted “WITHHELD” Class B Shares Broker Non-Votes J. Stewart Bryan III 0 Diana F. Cantor 0 Marshall N. Morton 0 Thompson L. Rankin 0 Rodney A. Smolla 0 Coleman Wortham III 0 2)
